IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TELETRACKING TECHNOLOGIES, INC.,       : No. 355 WAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
FRANK J. GORI, MARK JULIANO, GENE      :
NACEY, LORRAINE NACEY, STEPHEN         :
P. NASH, BRIAN E. SCHULIGER,           :
INSIGHT VENTURE MANAGEMENT,            :
L.L.C. AND INSIGHT TTT, LLC.,          :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.